


Exhibit 10.2




No.X-      _____Performance Units


2016 PERFORMANCE UNIT AGREEMENT
This 2016 PERFORMANCE UNIT AGREEMENT (this “Agreement”) is between OCEANEERING
INTERNATIONAL, INC. (the “Company”) and          (the “Participant”), an
employee of the Company or one of its Subsidiaries, regarding an award (“2016
Performance Award”) of     units (“Performance Units”), each representing an
initial notional value of $100.00, under the AMENDED AND RESTATED 2010 INCENTIVE
PLAN OF OCEANEERING INTERNATIONAL, INC. (the “Plan”), awarded to the Participant
effective February 18, 2016 (the “Award Date”), and subject to the following
terms and conditions:
1.Relationship to Plan. This Award is subject to all of the terms, conditions
and provisions of the Plan and administrative interpretations thereunder, if
any, which have been adopted by the Committee thereunder and are in effect on
the date hereof. Except as defined or otherwise specifically provided herein,
capitalized terms shall have the same meanings ascribed to them under the Plan.
2.    Vesting.
(a)    The 2016 Performance Award hereby granted shall become vested in full on
the third anniversary of the Award Date, provided the Participant is in Service
on such anniversary date.
(b)    Performance Units subject to this 2016 Performance Award shall vest,
irrespective of the provisions set forth in Subparagraph (a) above, provided
that the Participant has been in continuous Service from the Award Date until
the December 15th following the later of (i) the Award Date, and (ii) his
attainment of Retirement Age, in the following amounts provided the Participant
is in Service on the applicable December 15th:
(i)    if such December 15th occurs within one year following the Award Date, on
such December 15th, one-third of the 2016 Performance Award shall be thereupon
vested and an additional one-third of the 2016 Performance Award shall vest on
each of the two subsequent anniversaries of such December 15th;
(ii)    if such December 15th occurs between one and two years following the
Award Date, on such December 15th, two-thirds of the 2016 Performance Award
shall thereupon be vested and an additional one-third of the 2016 Performance
Award shall vest on the subsequent anniversary of such December 15th; and
(iii)    if such December 15th occurs between two and three years following the
2016 Performance Award Date, on such December 15th, the entire 2016 Performance
Award shall thereupon be vested.

2016 PerfU Agmnt.    Page 1 of 1

--------------------------------------------------------------------------------



(c)    All Performance Units subject to this 2016 Performance Award shall vest,
irrespective of the provisions set forth in Subparagraphs (a) or (b) above,
provided that the Participant has been in continuous Service since the Award
Date, upon the earliest to occur of the applicable of the following:
(i)    the date the Company or any successor to the Company terminates the
Participant’s Service for any reason on or after a Change of Control;
(ii)    the date on or after a Change of Control that
(A)    the Participant’s employment with the Company and its Subsidiaries is
terminated after the Participant’s aggregate value of total annual compensation
(including salary, bonuses, long and short-term incentives, deferred
compensation and award of stock options, as well as all other benefits in force
on the date immediately prior to a Change of Control) as an employee of the
Company or one of its Subsidiaries is reduced to a value that is 95% or less of
the value thereof on the date immediately prior to the Change of Control, or
(B)    the Participant’s scope of work responsibility as an employee of the
Company or one of its Subsidiaries is materially reduced from that existing on
the date immediately prior to the Change of Control, or the Participant as an
employee of the Company or one of its Subsidiaries is requested to relocate more
than 25 miles from his place of Service with the Company on the date immediately
prior to the Change of Control;
(iii)    a Change of Control if the Participant is then a Nonemployee Director;
or
(iv)    the Participant’s termination of Service by reason of Disability or
death.
(d)    For purposes of this Agreement:
(i)    “Change of Control” means:
(C)    any Person is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act and the rules and regulations promulgated thereunder),
directly or indirectly, of securities of the Company representing 20% or more of
the combined voting power of the Company’s outstanding Voting Securities, other
than through the purchase of Voting Securities directly from the Company through
a private placement; or
(D)    individuals who constitute the Board on the date hereof (the “Incumbent
Board”) cease for any reason to constitute at least a majority thereof, provided
that any person becoming a Director subsequent to the date hereof whose
election, or nomination for election by the Company’s shareholders, was approved
by a vote of at least two-thirds of the Directors

2016 PerfU Agrmt.    Page 2 of 2

--------------------------------------------------------------------------------



comprising the Incumbent Board shall from and after such election be deemed to
be a member of the Incumbent Board; or
(E)    the Company is merged or consolidated with another corporation or entity,
and as a result of such merger or consolidation less than 60% of the outstanding
Voting Securities of the surviving or resulting corporation or entity shall then
be owned by the former shareholders of the Company; or
(F)    the consummation of a (i) tender offer or (ii) exchange offer by a Person
other than the Company for the ownership of 20% or more of the Voting Securities
of the Company then outstanding; or
(G)    all or substantially all of the assets of the Company are sold or
transferred to a Person as to which:
(1)    the Incumbent Board does not have authority (whether by law or contract)
to directly control the use or further disposition of such assets; and
(2)    the financial results of the Company and such Person are not consolidated
for financial reporting purposes.
(H)    Anything else in this definition to the contrary notwithstanding:
(1)    no Change of Control shall be deemed to have occurred by virtue of any
transaction which results in the Participant, or a group of Persons which
includes the Participant, acquiring more than 20% of either the combined voting
power of the Company’s outstanding Voting Securities or the Voting Securities of
any other corporation or entity which acquires all or substantially all of the
assets of the Company, whether by way of merger, consolidation, sale of such
assets or otherwise; and
(2)     no Change of Control shall be deemed to have occurred unless such event
constitutes an event specified in Code Section 409A(a)(2)(A)(v) and the Treasury
regulations promulgated thereunder.
(ii)    “Disability” means the Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months. The Participant’s
inability and its anticipated duration shall be determined solely by a medical
physician of the Participant’s choice to be approved by the Company, which
approval shall not be unreasonably withheld.

2016 PerfU Agrmt.    Page 3 of 3

--------------------------------------------------------------------------------



(iii)    “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time.
(iv)    “Nonemployee Director” means a nonemployee member of the Board.
(v)    “Service” means (a) employment with the Company or any of its
Subsidiaries or (b) service as a Nonemployee Director.
(vi)    “Specified Employee” means an employee identified by the Company as a
“specified employee” within the meaning of Code Section 409A(a)(2)(B)(i) and the
applicable guidance issued thereunder.
(vii)     “Person” means, any individual, corporation, partnership, “group” (as
such term is used in Rule 13d-5 under the Exchange Act), association or other
“person,” as such term is used in Sections 13(d) and 14(d) of the Exchange Act,
and the related rules and regulations promulgated thereunder.
(viii)    “Retirement Age” means the earlier to occur of:
(A)    age 65 or more; or
(B)    age 60 or more with at least 15 years of continuous Service,
provided that the Participant has remained in Service until the earlier to occur
of (A) or (B).
(ix)    “Voting Securities” means, with respect to any corporation or other
business enterprise, those securities, which under ordinary circumstances are
entitled to vote for the election of directors or others charged with comparable
duties under applicable law.
3.    Forfeiture of 2016 Performance Award. If the Participant’s Service
terminates under any circumstances, except those provided in Paragraph 2 of this
Agreement or in any other written agreement between the Participant and the
Company which provides for vesting of Performance Units granted hereby, all
unvested Performance Units as of the termination date shall be forfeited as of
the Participant’s termination date.
4.    Determination of Final Value of Performance Units. The Committee shall, as
soon as practicable after the close of the 2016-2018 Performance Period,
determine the final value of each Performance Unit granted hereunder in
accordance with the 2016 Performance Award: Goals and Measures (a copy of which
has been furnished to the Participant). Such final value may range from $0 to
$150.
5.    Settlement and Payment. Settlement of all 2016 Performance Awards will be
made by payment in cash.
(a)    Third Anniversary, Attainment of Retirement Age, Termination After
Disability or Death. Payment of 2016 Performance Awards that vest by reason of

2016 PerfU Agrmt.    Page 4 of 4

--------------------------------------------------------------------------------



Subparagraph 2(a), 2(b) or 2(c)(iv) above shall be made as soon as
administratively practicable after the close of the 2016-2018 Performance
Period. Any payment made pursuant to this Subparagraph 5(a) will be made based
on the actual attainment of the Performance Goals.
(b)    Change of Control Without Termination During 2016-2018 Performance
Period. Payment of 2016 Performance Awards that vest by reason of (i)
Subparagraph 2(a) above after a Change of Control has occurred (and the
Participant is in Service on the third anniversary of the Grant Date) or (ii)
Subparagraph 2(c)(iii) above, shall be made as soon as administratively
practicable after the close of the 2016-2018 Performance Period. Any payment
made pursuant to this Subparagraph 5(b) will be made as if each Performance Goal
had been satisfied at the Target level, with no reduction for such payment date
occurring prior to the close of the 2016-2018 Performance Period.
(c)    Change of Control With Termination During 2016-2018 Performance Period.
Payment of 2016 Performance Awards that vest:
(i)    in accordance with Subparagraph 2(b) above with respect to a Participant
who has attained Retirement Age and who terminates Service after a Change of
Control but prior to the end of the 2016-2018 Performance Period;
(ii)    upon a Participant’s termination of Service after a Change of Control
but prior to the end of the 2016-2018 Performance Period under Subparagraph
2(c)(i) or Subparagraph 2(c)(ii) above;
(iii)    upon a Participant’s termination of Service after a Change of Control
but prior to the end of the 2016-2018 Performance Period due to death or
Disability under Subparagraph 2(c)(iv) above; or
(iv)    upon a Participant’s termination of Service prior to a Change of Control
and the end of the of the 2016-2018 Performance Period due to death or
Disability under Subparagraph 2(c)(iv), and followed by a Change of Control
prior to the end of the 2016-2018 Performance Period;
shall be made as soon as administratively practicable after (A) the
Participant’s termination of Service occurs with respect to awards that vest
pursuant to clauses (i), (ii) and (iii) in this Subparagraph 5(c), provided that
in the case of a Participant who is a Specified Employee as of his Service
termination date and whose units vest following a Change of Control other than
due to death, such settlement shall be paid six months after such Participant’s
Service termination date; and (B) the date the Change of Control occurs with
respect to awards that vest pursuant to clause (iv) in this Subparagraph 5(c).
Any payment made pursuant to this Subparagraph 5(c) will be made as if each
Performance Goal had been satisfied at the Target level, with no reduction for
such payment date occurring prior to the close of the 2016-2018 Performance
Period.
6.    Notices. Unless the Company notifies the Participant in writing of a
different procedure, any notice or other communication to the Company with
respect to this Agreement or the Plan shall be in writing addressed to the
Corporate Secretary of the Company and shall be: (a) by registered or certified
United States mail, postage prepaid, to 11911 FM 529, Houston, Texas

2016 PerfU Agrmt.    Page 5 of 5

--------------------------------------------------------------------------------



77041-3011; or (b) by hand delivery or otherwise to 11911 FM 529, Houston, Texas
77041-3011. Any such notice shall be deemed effectively delivered or given upon
receipt.
Notwithstanding the foregoing, in the event that the address of the Company’s
principal executive offices is changed prior to the date of any settlement of
this 2016 Performance Award, notices shall instead be made pursuant to the
foregoing provisions at the then current address of the Company’s principal
executive offices.
Any notice or other communication to the Participant with respect to this
Agreement or the Plan shall be given in writing and shall be deemed effectively
delivered or given upon receipt or, in the case of notices mailed by the Company
to the Participant, five days after deposit in the United States mail, postage
prepaid, addressed to the Participant at the address specified at the end of
this Agreement or at such other address as the Participant hereafter designates
by written notice to the Company.
7.    Assignment of 2016 Performance Award. Except as otherwise permitted by the
Committee and as provided in the immediately following paragraph, the
Participant's rights under the Plan and this Agreement are personal, and no
assignment or transfer of the Participant's rights under and interest in this
2016 Performance Award may be made by the Participant other than by a domestic
relations order. This 2016 Performance Award is payable during his lifetime only
to the Participant, or in the case of the Participant being mentally
incapacitated, this 2016 Performance Award shall be payable to his guardian or
legal representative.
The Participant may designate a beneficiary or beneficiaries (the “Beneficiary”)
to whom the 2016 Performance Award under this Agreement, if any, will pass upon
the Participant’s death and may change such designation from time to time by
filing with the Company a written designation of Beneficiary on the form
attached hereto as Exhibit A, or such other form as may be prescribed by the
Committee; provided that no such designation shall be effective unless so filed
prior to the death of the Participant and no such designation shall be effective
as of a date prior to receipt by the Company. The Participant may change his
Beneficiary without the consent of any prior Beneficiary by filing a new
designation with the Company. The last such designation that the Company
receives in accordance with the foregoing provisions will be controlling.
Following the Participant’s death, the 2016 Performance Award, if any, will pass
to the designated Beneficiary and such person will be deemed the Participant for
purposes of any applicable provisions of this Agreement. If no such designation
is made or if the designated Beneficiary does not survive the Participant’s
death, the 2016 Performance Award shall pass by will or, if none, then by the
laws of descent and distribution.
8.    Withholding. The Company’s obligations under this Agreement shall be
subject to the satisfaction of all applicable withholding requirements including
those related to federal, state and local income and Service taxes (the
“Required Withholding”). The Company may withhold an appropriate amount of cash
necessary to satisfy the Participant’s Required Withholding, and deliver the
remaining amount of cash to the Participant, unless the Participant has made
arrangements with the consent of the Company for the Participant to deliver to
the Company cash, check, other available funds or shares of previously owned
Common Stock for the full amount of the Required Withholding by 5:00 p.m.
Central Standard Time on the date an amount is included in the income of the
Participant. The amount of the Required Withholding and the number of shares to
satisfy

2016 PerfU Agrmt.    Page 6 of 6

--------------------------------------------------------------------------------



the Participant’s Required Withholding shall be based on the Fair Market Value
of the shares on the date prior to the applicable date of income inclusion.
9.    Successors and Assigns. This Agreement shall bind and inure to the benefit
of and be enforceable by the Participant, the Company and their respective
permitted successors and assigns (including personal representatives, heirs and
legatees), except that the Participant may not assign any rights or obligations
under this Agreement except to the extent and in the manner expressly permitted
in Paragraph 7 of this Agreement.
10.    No Service Guaranteed. No provision of this Agreement shall confer any
right upon the Participant to continued Service with the Company or any
Subsidiary.
11.    Qualified Performance Awards. The Performance Units and the related 2016
Performance Award granted hereunder are intended to qualify as qualified
performance-based compensation under Section 162(m) of the Code. The Committee
shall take such action as necessary to so qualify such 2016 Performance Award
under the provisions of Section 162(m) and the related regulations and Treasury
pronouncements. No action taken to comply with Section 162(m) shall be deemed to
impair a benefit under this Agreement.
12.    Code Section 409A. If any provision of this Agreement would result in the
imposition of an additional tax under Code Section 409A and related regulations
and Treasury pronouncements (“Section 409A”), that provision will be reformed to
avoid imposition of the additional tax, including that any Award subject to
Section 409A held by a Specified Employee that is settled by reason of
termination of employment (other than death) shall be delayed in payment until
the expiration of six months, and no action taken to comply with Section 409A
shall be deemed to adversely affect the Participant’s rights to an Award. This
Award is intended to comply with or be exempt from Section 409A, and ambiguous
provisions hereof, if any, shall be construed and interpreted consistent with
such intent.
13.    Participant Limit. The 2016 Performance Award made hereunder shall not be
in an amount greater than $10,000,000 for any Participant.
14.    Governing Law. This Agreement shall be governed by, construed, and
enforced in accordance with the laws of the State of Texas, excluding any choice
of law provision thereof that would result in the application of the laws of any
other jurisdiction.
15.    Amendment. Except as set forth herein, this Agreement cannot be modified,
altered or amended except by an agreement, in writing, signed by both the
Company and the Participant.
16.    Entire Agreement. This Agreement, together with the applicable provisions
of the Plan, constitute the entire agreement of the Company and the Participant
with respect to the subject matter hereof and supersede all prior agreements and
understandings, both written and oral, regarding the subject matter hereof.


[Signature Page Follows]

2016 PerfU Agrmt.    Page 7 of 7

--------------------------------------------------------------------------------



 
OCEANEERING INTERNATIONAL, INC.




Award Date:
February 18, 2016
 
By:
 
 
 
David K. Lawrence
 
 
Senior Vice President, General Counsel
 
 
and Secretary



The Participant hereby accepts the foregoing 2016 Performance Unit Agreement,
subject to the terms and provisions of the Plan and administrative
interpretations thereof referred to above.
 
 
PARTICIPANT:
 
 
 
Date:
 
 
 
 
 
 
 
 
Participant’s Address:
 
 
 
 
 
 
 
 
 




2016 PerfU Agrmt.    Page 8 of 8

--------------------------------------------------------------------------------



Exhibit A to 2016 Performance Unit
Agreement
Designation of Beneficiary
I,                  (“Participant”), hereby declare that upon my death,
                 (the “Beneficiary”) of                      (address), who is
my              (relationship), will be entitled to the 2016 Performance Award
which may become payable under the Plan and all other rights accorded the
Participant under the Participant’s 2016 Performance Unit Agreement (capitalized
terms used but not defined herein have the respective meanings assigned to them
in such agreement).
It is understood that this designation of Beneficiary is made pursuant to the
Agreement and is subject to the conditions stated therein, including the
Beneficiary’s survival of Participant. If any such condition is not satisfied,
such rights shall devolve according to the Participant’s last will and
testament, or if none, then the laws of descent and distribution.
It is further understood that all prior designations of beneficiary under the
Agreement are hereby revoked upon the filing of this designation with the
Company. This designation of Beneficiary may only be revoked in writing, signed
by the Participant, and filed with the Corporate Secretary of the Company prior
to the Participant’s death.


    
Participant
    



2016 PerfU Agrmt.    Page 9 of 9